United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-3452
                                  ___________

Indrani Hanuman, for herself and as      *
the next friend of Amanda Hanuman;       *
Andrew Hanuman; Shivan Hanuman;          *
Travis Hanuman,                          *
                                         *
             Plaintiffs-Appellants,      *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the District
Todd A. Groves; Michael Strouse;         * of Minnesota.
Wal-Mart Stores, Inc., an Arkansas       *
corporation;                             *      [UNPUBLISHED]
                                         *
             Defendants-Appellees,       *
                                         *
Thomas J. Williams,                      *
                                         *
             Defendant.                  *
                                    ___________

                            Submitted: June 13, 2002

                                 Filed: June 25, 2002
                                  ___________

Before HANSEN, Chief Judge, FAGG and BOWMAN, Circuit Judges.
                              ___________

PER CURIAM.
      Indrani Hanuman and her four children (the Hanumans) appeal an adverse
grant of summary judgment and the denial of certain discovery requests. Having
reviewed the record and the parties’ briefs, we affirm the district court.*

        On November 10, 1998, the Hanumans had finished shopping in Wal-Mart
when Wal-Mart employees stopped all four Hanuman children because two were
suspected of shoplifting. (Local police officers later issued shoplifting citations to
these two children.) The Hanumans allege Wal-Mart and its employees violated 42
U.S.C. § 1983 by discriminating against the Hanumans on the basis of their race.
After reviewing depositions of the parties, the district court concluded Wal-Mart was
not a state actor and dismissed the Hanumans’ § 1983 claim on summary judgment.
Our review is de novo: we view the facts in the light most favorable to the non-
moving party and affirm summary judgment if there is no genuine issue of material
fact and the moving party is entitled to judgment as a matter of law. See Curd v.
Hank’s Discount Fine Furniture, Inc., 272 F.3d 1039, 1041 (8th Cir. 2001) (per
curiam) (standard of review).

       When evaluating whether private action has become state action, we examine
the connection between the private entity and public authorities. A store’s conduct
may be considered state action if the police rely on the store employees to perform
police functions, for example, “when the police detain accused shoplifters without
making an independent investigation or pursuant to a customary plan between the
store and the police department.” Youngblood v. Hy-Vee Food Stores, Inc., 266 F.3d
851, 855 (8th Cir. 2001), cert. denied 122 S. Ct. 1606 (2002). Further, finding state
action is even more likely when, as in Murray v. Wal-Mart, Inc., 874 F.2d 555, 559
(8th Cir. 1989), the apprehending store employee is a member of the local police force
and has a close relationship with the local prosecutor.


      *
       The Honorable Arthur J. Boylan, United States Magistrate Judge for the
District of Minnesota, sitting by consent of the parties under 28 U.S.C. § 636(c).

                                         -2-
       The Hanumans contend Wal-Mart and its employees are state actors. We
disagree. First, the police officers made an independent investigation before
determining there was sufficient probable cause to cite two of the Hanuman children
for shoplifting: the officers reviewed Wal-Mart’s internal report, and interviewed the
two Wal-Mart employees and the children’s mother. Second, although Wal-Mart
employees called the police to enforce a shoplifting statute, the Hanumans have
submitted no evidence that Wal-Mart and the police department had a pre-arranged
or “customary” plan to work together to prosecute shoplifting. Merely calling the
police to enforce a state statute does not turn Wal-Mart’s behavior into state action.
See Youngblood, 266 F.3d at 855.

       Additionally, this situation is distinguishable from Murray. In Murray, we
noted that–among more significant indications that a store acted in concert with local
law enforcement–a store security employee was employed by the local police
department and had a close personal relationship with the local prosecutor, who
apparently decided to prosecute based on the store employee’s word alone. 874 F.2d
at 559. Here, one of the Wal-Mart security employees was also employed by a police
department, but he was employed by a neighboring county–not by the local, arresting
authority. Further, even assuming one Wal-Mart employee was acquainted with a
police officer who had a minor role in the investigation, there is no indication this
personal contact influenced the officers’ independent investigation. Because the
connection between Wal-Mart and the police department was not strong enough to
transform Wal-Mart’s conduct into state action, we conclude summary judgment was
appropriate on the Hanumans’ § 1983 claim.

       The Hanumans also claim the district court committed error when it denied
their discovery request to interview other individuals who had been stopped by Wal-
Mart for suspicion of shoplifting. The Hanumans requested these interviews in an
effort to establish a pattern of racial profiling by Wal-Mart and substantiate their §
1983 claim. The district court found the requested interviews would “not lead to the

                                         -3-
discovery of admissible evidence either directly or indirectly” because they would not
help resolve the state action question, and thus the interviews “would violate
legitimate privacy interests of potential interview subjects, particularly juveniles, for
no redeeming purpose.” Hanuman v. Groves, No. 99-2000, slip op. at 2 (D. Minn.
Dec. 18, 2000). Having reviewed the parties’ arguments, we conclude the district
court acted within its authority and did not abuse its discretion by refusing to allow
the requested discovery. See Harvey v. Schoen, 245 F.3d 718, 720-21 (8th Cir. 2001)
(standard of review).

      For the reasons stated above, we affirm the district court’s well-reasoned
opinion and order.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -4-